Citation Nr: 0101048	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-10 633	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the right upper extremity.  

2.  Propriety of an initial evaluation of service-connected 
post-traumatic stress disorder (PTSD), currently rated as 10 
percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TRIU).  


REPRESENTATION 

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION 

The veteran had honorable active duty from January 1973 to 
January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from both a February 1998 and a June 1999 
RO rating decision, the former of which denied a claim of 
SMC, and the latter of which granted service connection for 
PTSD, assigning a 10 percent rating, and denied a TRIU claim.  

As to the PTSD matter, inasmuch as the veteran has appealed 
from the initial award made in conjunction with the grant of 
service connection for PTSD, the issue before the Board must 
now be characterized as an appeal from the original award.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Such an 
issue requires that consideration be given to whether a 
higher rating is warranted for any period during the pendency 
of the appeal.  Id.  

It is noted that the February 1998 RO rating decision also 
assigned an increased 70 percent rating for service-connected 
residuals of burns, right upper extremity with partial loss 
of use of the right hand.  The veteran did not express 
disagreement with this action, and no appeal was taken, 
although other matters moved forward and are on appeal before 
the Board.  Accordingly, no further action is indicated in 
this regard.  


REMAND 

It must be noted that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, as well as for 
additional reasons listed below, a Remand is required.  

The Court has also long held that the VA's duty to assist 
veterans in developing facts pertinent to claims includes 
obtaining pertinent medical records, even if not requested to 
do so by the veteran, when the VA is placed on notice that 
such records exist.  Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Pertinent medical evidence may exist which has not yet been 
requested and obtained for use in the appeal.  On VA scars 
examination in September 1997, the veteran made reference to 
a 1990 injury where he sustained a fracture to the right 
forearm.  Any records regarding such injury should be 
obtained in light of the SMC claim on appeal, including 
reported loss of use of the right upper extremity.  
Additionally, in March 1996, the veteran indicated that he 
had been receiving treatment at the VA Medical Center (VAMC) 
located in West Haven, Connecticut.  However, when records 
were received in response to the RO's treatment records 
request of September 1997, they were dated only from June 
1996 to June 1999.  Additional records are indicated.  

Concerning the veteran's claim of entitlement to special 
monthly compensation based on loss of use of the right upper 
extremity, the Board notes that the veteran was last given a 
VA examination in September 1997, at which time his claims 
file-and the documented medical history contained therein, 
was not available to the examiner.  Additionally, the 
scheduled examination was a limited one, regarding his burn 
scars, and did not include any neurological testing.  This 
deficiency is particularly troublesome in light of the fact 
that the veteran is service connected for right forearm 
radicular nerve impairment, and he is presently claiming loss 
of use of the right hand-specifically claimed to include 
loss of right hand grip strength and thumb and finger 
appositions, as well as loss of use of the entire right upper 
extremity.  Moreover, the report makes reference to 
additional, potentially pertinent treatment, the records of 
which have neither been requested nor obtained, including a 
1990 (post-service) right forearm fracture, as detailed 
above. 

Where the medical record is insufficient, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Suttman v. Brown, 5 
Vet. App. 127, 128 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Therefore, the Board finds that 
the veteran should be provided more comprehensive VA joints 
and neurological examinations in order to determine if there 
is loss of use of the right hand and/or right upper 
extremity, prior to final appellate review of his claim of 
entitlement to special monthly compensation for loss of use 
of the right upper extremity.  See also, 38 C.F.R. § 4.42 
(2000), which underscores the importance of complete VA 
medical and psychiatric examinations, noting that, "when 
complete examinations are not conducted...it is impossible to 
visualize the nature and extent of the service-connected 
disability."  

The requested VA joints and neurological examinations should 
include a statement as to the remaining function of the 
veteran's right upper extremity, whether there is any right 
forearm impairment which is due to non-service-connected 
disability, and whether the veteran is unable to obtain or 
maintain substantially gainful employment on account of his 
service-connected disabilities.  See 38 U.S.C.A. § 4.16 
(2000).

Finally, it must be noted that the October 1999 statement of 
the case (SOC) misstates the issue regarding PTSD as one of 
"[s]ervice connection for PTSD," when the issue, properly 
characterized, is: The propriety of an initial (10 percent) 
evaluation for service-connected PTSD.  The SOC, however, did 
provide the veteran and his representative with the pertinent 
laws and regulations with respect to the claim for an 
increased evaluation for PTSD and discussed the evaluation 
assigned.  Therefore, the additional SSOC(s) should include 
proper characterization of the issue.  

Under the above circumstances, the Board is of the opinion 
that further development is warranted; this case is REMANDED 
for the following actions:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for any symptomatology involving the 
right hand, wrist, fingers, thumb, arm, 
or forearm, including a 1990 forearm 
fracture, as well as any mental health, 
psychiatric, counseling (individual or 
group), substance abuse, rehabilitation, 
or PTSD treatment, from July 1996 to the 
present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from July 1996 to 
the present if not already of record, 
including those from the VA Medical 
Center located in West Haven, 
Connecticut, dated both before June 1997, 
and from June 1999 to the present, as 
well as any other VA and/or non-VA 
(private) medical facility or provider 
identified by the veteran, dated from 
July 1996 to the present.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  The veteran should be afforded a VA 
examination to determine whether he has 
lost the use of his right upper 
extremity.  With respect to the right 
upper extremity, the examiner should 
state whether it is at least as likely as 
not that there is loss of use of the 
hand, with no effective function 
remaining other than which would be 
equally well served by an amputation 
stump at the site of election below the 
elbow with use of a suitable prosthetic 
appliance, on the basis of the actual 
remaining function, including acts of 
grasping, manipulation, etc.  The 
examiner should be provided a copy of 38 
C.F.R. §§ 3.350(a)(2)(1) (2000) prior to 
the examination. 

The examiner should identify symptoms of 
service-connected residuals of burns, 
right upper extremity, with partial loss 
of use of the right hand-separate and 
apart from any non-service-connected 
right hand, wrist, arm, or forearm 
disability, including any 1990 right 
forearm fracture, if documented and as 
interpreted.  All indicated testing 
should be conducted.  

If either the joints or musculature are 
affected, the examiner should render an 
opinion as to the extent to which the 
veteran experiences weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, and should 
portray these factors in terms of 
additional loss in range of motion, 
including such loss on any occasional 
flare-ups, as well as the frequency of 
the same.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  This opinion should 
also be expressed in terms compatible 
with the criteria of 38 C.F.R. § 4.124a, 
Diagnostic Codes 7801-8513 (2000).  A 
complete rationale for all opinions 
should be provided.  

The examiner should review the claims 
folder in making this determination.  The 
examination report must be typed.

3.  The veteran should also be scheduled 
for all other appropriate VA 
examinations, specifically to include 
neurologic and scars examinations of his 
right hand, wrist, arm, and forearm, to 
include X-ray studies of the right 
forearm, and any other joint(s) affected 
by his service-connected right arm 
disability.  Complete range of motion 
studies should be conducted, as well as 
right hand grip strength testing, 
neurological, and muscle strength testing 
of the right hand, wrist, arm, and 
forearm.

Each examiner should also specify 
symptoms associated with service-
connected disability, apart from any non-
service-connected disability, with a 
clear, concise statement of the etiology 
of all right hand, wrist, arm, and 
forearm pathology, including the etiology 
of any nerve/neurologic disorder.  This 
statement should include identification 
of each joint(s) or joint function(s) 
adversely affected by service-connected 
disability, to include whether the 
service-connected right forearm disorder 
affects the right shoulder muscles, 
and/or the right shoulder joint, or both.  
All findings should be listed in detail, 
with explanation and reference to 
supporting evidence.  

4.  The RO should ensure that all 
requested development has been completed 
in compliance with this Board Remand.  If 
actions taken are deficient in any 
manner, appropriate corrective action 
should be undertaken.  

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the issues identified 
on the front page of this Board Remand. 

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  If any benefit sought on appeal by 
the veteran continues to be denied, he 
and his representative must be furnished 
a SSOC, with reference and citation to 
all laws and regulations, and given an 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


